Title: From Thomas Jefferson to Thomas Eston Randolph, 22 May 1824
From: Jefferson, Thomas
To: Randolph, Thomas Eston


Dear Sir
Monto
May 22. 24.
The distress in which I am to meet debts of the most pressing  urgency obliges me to remind you of the arrearages due to me on the mill account. according to the account rendered by yourself to the 1st of last July there was then a balance acknoleged due of 650.09D my acct made it more. this  difference was left to Jefferson to settle with you, and it was agreed between you to arbitrate it as I understood. what delays that arbitrn I know not, but it ought not to delay the part acknoleged due, since that too  3. quarters rent  have occurred. I must then beseech you, dear Sir, to relieve me by the discharge of these balances. I am forced to sell my own property to  pay what this amount would so far  prevent and bring present relief to me. be so good then as to say to me what I may count on in compliance with this request which I make with great pain. ever and affectionately your’sTh: J.